Informal or Non-Responsive Amendment after Examiner Action
The Examiner acknowledges the receipt of the Amendments and Response to the Non-Final Office Action filed by the Applicant on 05/13/2022.
However it is noted that the elected species directed towards the cathode active material have been canceled from Claim 1 and consequently amended Claim 1 is directed towards the non-elected species of Species C. See Species C in the Restriction Requirement dated 01/22/2022, the response dated 03/23/2020, and the Non Final rejection dated 05/04/2020.
Thus, the amendment filed on 05/14/2020 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because they are dependent on Claim 1, which is drawn to the non-elected invention.
The Examiner requests that the Applicant rejoin the canceled species from amended Claim 1 in order to be compliant with the Restriction Requirement dated 01/22/2022, the response dated 03/23/2020, and the Non Final rejection dated 05/04/2020.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a)  ARE AVAILABLE

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        May 17, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
May 17, 2022